May 2, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Subj: Variable Account B – SecureDesigns File Nos.:333-120600 & 811-21613 Dear Sir or Madam: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for Variable Annuity Account B does not differ from that contained in Post-Effective Amendment No.8 under the Securities Act of 1933 and Post-Effective Amendment No. 15 under the Investment Company Act of 1940.This Post-Effective Amendment was filed electronically on April27, 2012. If you have any questions concerning this filing, please contact me at (785)438-3321 or Elisabeth Bentzinger at (202) 383-0717. Sincerely, CHRIS SWICKARD Chris Swickard Associate General Counsel First Security Benefit Life Insurance and Annuity Company of New York 800 Westchester Avenue•Suite 641 N.•Rye Brook, New York 10573
